                  Case
                    Case
                       1:15-cv-00204-KD-C
                         1:14-cr-00291-KD Document
                                          Document 45
                                                   79-1Filed
                                                          Filed
                                                              01/29/15
                                                                11/13/18Page
                                                                          Page
                                                                             1 of
                                                                               1 of
                                                                                  2323
                                                                                                          EXHIBIT 1
\/hl,
                                                                                              F/IED
                                                                                                      /A1 rnr._,,*^,,
                                                                                                           ' ' : !\l {-,( tti,
                                                                                                                         }t


        GBK                                                                                     IJAfi
                                                                                                        2 s 2.8t5
        SK
                                                                                                L,i:t; ; i. ;1.4i1,,
                              IN THE UNITED STATES DISTRICT COUITT                                         ,                          ,,..
                             FOR THE SOUTHERN DISTRICT OF ALABAMA                                                       r   ;r.;
                                                                                                                                   "r i;1.
                                       SOUT}IBRN DIVISION

        UNI'TED ST'A'I'ES T}F AMERICA                      )     CRIMII\AL NO.: 14-00291-CG
                                                           )
        v.                                                 )     Yiolatioers:
                                                                        l8 rj.s.c. $ 1349
        KIMBERLY SMTTH HAST}E,                                          18 U.S.C. $ 1343
        RAMONA MCARDLE YEAGER, and                                      18 U.S.C. S 131r
        JOHN MELVIN HASTIE JR.                                          18 U.S.C. $ resl{a}
                                                                        l8 Lr.s.c. $ r0{il
                                                                        l8 U.S.C. $ 2721(a)
                                                                        18 U.S.C. $ 37r

                                           STJPNRSNDING        INI}ICTMIINI'

        THtr GRAND JLTRY CHARGES:

        At all times relevant to this Sunersedins Indictrnent:

                                      on*r'ui*'" ol Mobil" courrtn Gno*rr,**rrt

                  1.    Mobile County' is a ccrurty in Mobile. Alabama in the Southern District                    o{

        Alabarna. fufobile County roceir,es funding frorn, among other sources, the citizens of Mobile

        County through taxes ancl l'ees.

                  2.    Molrile County is governed by the Mobile County C'omrnission, an agency that

        provides general administlation and other services to the citizens o1'Mobile CoLlnty (the "County

        Conrmission"). As part of its responsibilities, tlre County Comnrission oversees the management

        and distribution o1'cor:nty   lunds. The County Comrnission is cornprised nf three comrnissioners

        who are electeci b,v the citizens of l\4clrile Countv and u.{ro each represent a district in Mobile

        Countv.
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  2 of
                                                                    2 of
                                                                       2323



       3.       "fhe Mobile Ccunty Administrator's Of1lce is responsible for coordinating with

the County Clommission and other elected county officials to provide services to the citizens of

Mobile Cormty (the "Administrator's Otfice").

        4.     Mobile Counly is further sen'ed by various depafiments, which include            the

Molrile County Revenue Cornmissicln antl the Mobile County License Commission (respectively,

the "Revenue Commission" ancl the "License Commission").

       5.      The llevenue Commission is responsible lor rnapping. apirriris;rls, assessments,

and the collection   of ad valorem taxes in N4obile Clountv. The Revenue Coinmission is led and

managed by an elected Revenue Commissioner.

       6.      The License Clommission is responsible for vehicle registration in Mobile Clounty

as rvell as overseeing business licenses, sales and Lrse taxes, ancl other services. The License

Commission is led and manased bv an elected License Commissioner.

       7.      In the course of    conducting gclvernment business, the Lioense Commission

sutrmits invoices to the County Commission for payinent. After these invoices are reviewed by

the {)ounty Cornrnissicln and the Administrator's Office, the County Commission initiates

payments through the distribution of county lunds.

                                     Defendanfs in this Case

       8.      KIMFERLY SPIITH TIASTIE ("rlASTlE") is                   currentl_v   the   L,icense

Comlnissioner   fbr Mobile County. She was elected License         Comrnissioner on    or    about

November 4. 2008 and begern her term an or about January 19. 2009. HASTIE r.vas reelected as

License Commissioner on or abclut November 6"2012.
         Case
           Case
              1:15-cv-00204-KD-C
                1:14-cr-00291-KD Document
                                 Document 45
                                          79-1Filed
                                                 Filed
                                                     01/29/15
                                                       11/13/18Page
                                                                 Page
                                                                    3 of
                                                                      3 of
                                                                         2323



         9.       R.AMON,,! MCARDLE YEAGER ("YEAGER")                          is   currently the Deputy

License Clornmissioner for hulobile Countv. She sen ed as the Chief Clerk                 of the License
Commission from in or ilbout 1992 or 1993 to in or about March 2Al4, when she became the

Deputy License Commissioner.

         10.      JOHN MELVIN HASTIB JR. ("HASTIE JTt.") is HASTIE's                    spouse.


                                   Individuals Related to this Case

         I   l.   Victor T'. Craudrrd ("Crawfbrd") is an at-will contract employee of'the Counf

Commissiott. Crar.vford mallages a company that provides infbrmation technology services to

the License Commissiott. Crarvfbrd has served the License Commission on an ongoing basis

since   in or about 1991. The County Comrnission compensates Crawforcl in exchange lor his

services.

                                                 CC}UNT ONE
                                                r8tj.s.c.$1349
                                                   Conspiracy

         12.      The Grancl Jur-v realleges and incorporates numbered paragraphs 1-11 of this

Sr4rerseding Indictment as    if fully   set fbrth herein.

         13.      From in or about   l:u/ry   2AD drrough in or about July 2074, in the Southem District

of Alabama, Southern l)ivision, and elsewhere. the defbndants,

                                 KIMBER],Y SMITH HASTIE and
                                 ITAMOI'{A M{]ARDI,E YNAGNII,

did willlully, knowingly and unlawlllly combine, conspire, con{'ederate, and agree together with

eaclr other and other persons, botJr l<noi.vn and unknor.vn to the Grand .Inry, to commit celtain

ofl'enses agaiirst the United States, to-lvit:
           Case
             Case
                1:15-cv-00204-KD-C
                  1:14-cr-00291-KD Document
                                   Document 45
                                            79-1Filed
                                                   Filed
                                                       01/29/15
                                                         11/13/18Page
                                                                   Page
                                                                      4 of
                                                                        4 of
                                                                           2323

I




            to, having devised :rnd intending to devise a scheme ancl artifice to defraucl. and
            lbr obtaining money and property by means of lzrlse and lraudulent pretenses,
            representations, and promises, transmit and cause to be transmitted by means of
            wire, radio, and television corntnunication in interstate and foreign colxmerce,
            writings, signs, signals. pictures, and sounds for the purpose of executing such
            scheme and ar1ifice, in violation of Title 18, United Stales Code" Section 1343
            (wire fraud); and

           to, having devised and intending to devise a scheme ancl artifice to clefraucl, and
           fbr obtaining mone.v and prr:perty by means of {alse and li'audr"rlent pretenses,
           representations, and promises. for the purpose of exeouting such scheme and
           artifice and attempting so to do, place in any post office and authorized depository
           fbr mail matter, any matter and thing whatever to be sent and delivered by the
           Postal Sen,ice, and deposit and cause to be depositecl a mattel and thing whatever
           to be sent and delivered by any private and con:mercial interstate carrier, and
           takes and receives therefrom, any such matter and thing, and knowingly cause to
           be clelivered by mail and such carrier according to the direction thereon, and at the
           place at i.vhich it is directed to be delir.ered by the person to rvhom it is addressed,
           an.v such matter and thing. in violation of Title 18, United States Clode. Section
           1341 (mail fraud).

                                               Obiective of the Consrlirncy

           14.        'l'he objective of the conspiracy was to trick and deceive
                                                                                 the County Commission

    and the citizens of Mobile CoLrnty by falsi$ring invoices and rnisappropriating lunds, and to

    obtain political lotrbying and consuhing services and personal bencfits without the knowledge

    and oversight of the County Commission and at the e.xpense of h4obile County taxpa),er dollars.

                                                  Manner and Means

           15.       HASTIE         aird   YEAGER shared a common plan and purpose to hide and disguise

    expeirditur:es and payments from the County Conrmission.

           16.       In or about July 2012, HASTIil and YEAGER sought to retain services liorn            a

    political consuiting firm and to conceai the firm's $10,500.00 retainer fee fronr the County

    Cotntnission. Ou or        abor-rt Augr"rst    21, 2072, the consulting lirm sr:brnitted an invoice to

    f{AST'I}i   fcrr the retainer   fce. HASTIE instructed the consulting firm to   seek paymenl of the fee

                                                            A,
        Case
          Case
             1:15-cv-00204-KD-C
               1:14-cr-00291-KD Document
                                Document 45
                                         79-1Filed
                                                Filed
                                                    01/29/15
                                                      11/13/18Page
                                                                Page
                                                                   5 of
                                                                     5 of
                                                                        2323



liom Cranfbrd, even thor"rgh Crawford had neither benefitted fi"om nor sought out the finn's

sen'ices, nor even palticipated     in any manner in the selices. I{ASTIE tildrer                  instructed

Clarvfbrd to pay the f'ee. even though the consulting firm harl done no work fbr clr witl"r

Crarvford. On or about August 27, 2A12" the political consulting lirrn e-mailed its invoice to

Crawford.

        17,       ln or about August 2A12, HASTIE reviewed the consulting firm's invoice.                 She

instructed YEAGBIT to clisguise and falsity the firm's retainer fbe. In a meeting r.vith Crawfbrd,

TIASTIE and YEAGER directed him to falsify his invoice and adcl an item called "Web &

Social Media Expenses" to Crau'forcl's invoice. HASTIII and YEAGER directed Crawfclrd to

lalsely state that such expenses     \,\rere   $10.500.00. In truth, Cran'fr:rd did not incur "Web &

Social Media Expenses" as stated in his invoice and was being instructed b-v HASTIE and

YIIAGER to pay their political ccnsulting bill.       Clrar.vford complied      with the instructions because

he l'eared that   HASTIE would retaliate against hinr if       he did not   comlrly. Crawfbrd   sent the fhlse

invoice to YEAGER. HASTIE signed and approved the invoice on or about August 22,2012.

YE,AGER sutrmittecl the false invoice to the       CJor-rnty   Commission. Not knou"ing that Crawiord's

invoice was   1-alse   and actually in part represented services sought by HASTIE and YEAGER"

the Corurty Cournrission mailed a check tcl Crawfbrd on or about September 5,2012 as pa_vment

for lris services lbr July 2012. On or about September 7, 2012, Clravrfbrd paid the consulting

firm's $10,500.00 retainer fbe from personal funds due to           f-ear   of consequences of'not fulfilling

I{ASTIE     and   YEACER's instructions.

        18.       Commencing in or about January or Febluary 2014, HASTIB and YEAGER

sought to have the County Clommission turknowingly finance              HASTIf,'s aspirations of serving
          Case
            Case
               1:15-cv-00204-KD-C
                 1:14-cr-00291-KD Document
                                  Document 45
                                           79-1Filed
                                                  Filed
                                                      01/29/15
                                                        11/13/18Page
                                                                  Page
                                                                     6 of
                                                                       6 of
                                                                          2323



 as Revenue Commissiouer         in a merged License / Revenue Commission in or about October

 2415.

          19. In or about February           7014, HAST'III, YEAGER. Crawfbrcl, and the License

Commission's comptroller met at the License Corrmission to discuss a potential merger of the

License and lLevenue Commissiclns. During the meeting, HASTIE asked Crawford                        if    he

supported the nrerger. flrawford responded "yes" because he was tbarful that            IIASTIE would

seek to terminate his employment      if   he said "no."

          24.       During her tenure as License Clommissioner. HASTIE cultivated a work

environment       of intimidation at the otl'rce ancl repeatedly threatened to terminirte     Crarvfbrd's

employment as u.ell as the employment of several License L'ommission employees. On repeated

occasions, HAS'I'IE led Crar,vford          to   belier.,e that he had nei choice but   to complv   with

HASTIE's requests.

         21.       Specifically. HAS'IIE sought        to   have Crarvfbrcl pay HASTIE's $1,800.00

qualilying fee to run for Revenue flomrnissioner. C)rawiord gave I{ASTIE a $1,800.00 check i1

or about January or lrebruary 2014. Based on Clrawforcl's numerous interactions rvith I{ASTIE

and his experience        of providing services to the License        Cornmission. Clrar.dord believed

HAS'IIE would        seek to terminate his employment       if he did nclt provide HASTIE   the check fur

her qualif1.'ing 1be.

         22.       On or about Febnrary 5,2014, HASTIE deposited Crawforcl's $1,800.00 check

iuto a BBV;\ Compass Batrk account ending in 2808. I{ASTIE used the morley providecl                     b,v-


Crai.r'forcl   to submit her qualifying fbe t<l run ftlr Revenue Commissioner. HASTIE dicl not       use

any of her own ftinds to pay 1br her qualilying fee.


                                                      t)
         Case
           Case
              1:15-cv-00204-KD-C
                1:14-cr-00291-KD Document
                                 Document 45
                                          79-1Filed
                                                 Filed
                                                     01/29/15
                                                       11/13/18Page
                                                                 Page
                                                                    7 of
                                                                      7 of
                                                                         2323



          23.    From in or about February 2014 to               in or   about July 2414, HASTIE        ancl


YEACER sought to falsity invoices and misrepresent to the County Comrnission                        services

pr"ovided    to the License Commission. HASTIE requestecl the services of consultants and

lobbyists to support her plan to merge the License and Revenue Llommissions. tlnbeknownst to

the County Commission, HASTIE and YEAGEI{ instructed a politic;rl consulting firm to falsify

their invoices and have them contain false and misleading statements. Specificali-v, HASTIE

ancl   YEAGER signed riff on the faise invoices. knou'ing they contained lies to trick the County

Commission. The defendants submitted the false invoices to the County Commission, u,'hich

unknowiugly reliecl on the false invoices signecl        b"v   IIASTIE and YEAGER and then paid the

invoices.

          24.    In or about May 2014,IIASTIE had. unbeknownst to the County Commission,

directed the License t'ommission's cornptroller to pa-y a lobbying firm rvith unauthorized funds

in know'ing violation of Mobile County law, Act 2A13-292, as clescribed below. The firm

rvorked for   IIASTIE to draft legislation in support of her plair to merge the l-icense      and Revenue

Commissions. HASTIE arranged to pay the lobbying firm rvith rnoney from a                        segregated

account     of the License Commissioir. I{ASTIE, YBAGER, and the l,icense                    Commission's

comptroIler have signature irr"rthority on the segregatecl account.

         25.     Enacted on or about Ma.v 20,2013,        A$2Afi-292      describes the purpose and scope

of a segregated account, wfiich is funded   b"v   the   public. 'l'he lalr,'states that money in the account

shall come from "a special issuance fee not to exceed five dollars ($5) to be collected by the

l,icsnse Commissioner of Mobile County on each motor vehicle registratiou, boat rener,val or

registration. manufacturecl home registration, business license application. or other instrument
         Case
           Case
              1:15-cv-00204-KD-C
                1:14-cr-00291-KD Document
                                 Document 45
                                          79-1Filed
                                                 Filed
                                                     01/29/15
                                                       11/13/18Page
                                                                 Page
                                                                    8 of
                                                                      8 of
                                                                         2323



registered or application applied for in the offioe of the license commissioner." The License

Clonrmissioner may spend nioney in the accoutlt only as authorized by Act 2013-292, namely,

when such spending is "fi:r the preservation and storage of records r:elating to motor vehicle

registration, boat registration, ancl business licenses as prescribed         by the   Department of

Examiners of Public Accounts and ftrr the purchase, installation, improvement, development,

upgrading. and mairitenance       of   equipment ancl technology     in the office of the License
Comrnissioner of Mobile Ceiunty."

         26. f)n or about ,}.4ay 29, 2014" the License         C)ommission comptroller provided a

$10,000.00 checl< to the lobbying firm as oompensation for its services to HASTIE to further her

political agenda. HASTIE was a\ryare of Act 2013-292 ancl knorvingl-v violated its provisions by

instructing the cornptroller to r,vithdraw anci spend lnoney finm the acsount to pay the lobbying

finn.   The firm's sen ices were not f<lr any of the purposes enurnerated in Act 2An-292. Rather.

the lobbying lirm's services nere fbr f'urthering HASTIE's aspirations of'sombining the ofhces

of the l,icense   ancl Revenue Commissions. According           to invoice #21A6 provided by the
lobbying llrm to the l,icense Clommission, the firm"s description of sewices for HASTIE

included: "fC]ommunications consulting, rnanagement of bill drafting, meeting with legislators.

coordination of political efTi:rts. I{eview of research ancl delivery of legislation fbr introduction."

         21.    At tirnes cluring their conspiracy. HASTIE and YEAGEI{ knorvingly            caused to

be transmitted e*mail communications conc-erning the payment o{ invoices of political

consultanls. In or about February 2414. HASTIE sought the services of a political consulting

company ro promore her political ambitions of merging the License and Revenue Commissions.

I-IASTfE iirstructed the consulting company to         bill Clrawtbrd tbr services it     provided to
           Case
             Case
                1:15-cv-00204-KD-C
                  1:14-cr-00291-KD Document
                                   Document 45
                                            79-1Filed
                                                   Filed
                                                       01/29/15
                                                         11/13/18Page
                                                                   Page
                                                                      9 of
                                                                        9 of
                                                                           2323



HAS:I'ili,    even though she knew Crawford had not beneirted from or sought out services from

the consulting     firm.   C)n   or about February 2I, 2014, a representative of the company e-mailed

Crarvfbi'd and stated: "Cood morning. Kim Hastie provicle fsic] us your contact ad fsic,l billing

information and it is my understanding that you u'ill be assisting her with payment. Attached is

our consulting retainer f'ee fbr February.        If you have any cpiestions at all, please f-eel fiee to
contact me anytime." Crarn'lord paid the consuiting company's invoice out of personal fuirds

because he feared that      HASTIE      r.voulcl seek to terminate his emplovment   if he did not make the

pa-vment.

           28.     On or about April 23, 2474, TIASTIIE had a meeting in her oflice rvith Crawfbrd

and YEAGER u'here HASTIE explained that the Strateco invoices had to be changed because

"if it's   going tcl say my name, I need to pay    it."   HASTII1 instructed Crawfbrd on hclr.v to firlsify

his APL Sollware Engineering invoice to include l-alsified Strateco irrvoices             r,r,hen Crarn'ford

billed the License Commission. HAST'III explained whirt changes she wanted rnade to the

Strateco invoices.

           29.     On or about May 6, 2A14" YEAGER notified Crawford that HASTIE did not

approve his APL Sollware Engineering invoice "l+l,C:2AAA4                 tor April 2014 services in    the

amount      of   $37,531.25 because HASTIE clid riot           like the   correspondence shclr,vn on the

invoice.      C'rarvforcJ resubmitted     his invoice with       I'alsifiecl Stlateco invoices #225     ancl


#234. HAS'I'IE and YEAGER approved APL invoice #LC,201404 on or about                            Tr4ay 19"

2414. The Corurty Commission paicl APL invoice #LC20I404 on or about \4ay 23,2014, vra

check #2q3880.
      Case
        Case
           1:15-cv-00204-KD-C
             1:14-cr-00291-KD Document
                              Document 45
                                       79-1Filed
                                              Filed
                                                  01/29/15
                                                    11/13/18Page
                                                              Page
                                                                 1010
                                                                    of of
                                                                       2323



       30.      On or about Miiy 12, 2014. YBAGER knowingly providecl falsified                      Strateccr


invoice #250 to Crawtbrcl to submit u'ith his lv{ay services invoice. Invoice #250 lvas dated

April 22,2014 fix' $2"500.00 and had the fbllowing changes: (1) the bill was changed fiom

"Mobile County License Commission" to "Bienville Rock Software," and (2) the itern

descr:iption rvas changed   fiom "Kim Hastie Consulting Retainer" to "Digital Mar:keting and

Social Media Management." Crawford attached the falsifiecl Strateco invoice #25A                b   his APL

Softu,,are Engineering invoice #LC201404 tor May 2014 services                in the amount of $39.514.00

and submitted   it to IIASTIE    anei   YtrAGER for approval. I{ASTIE             ancl   YEAGIIR    approved

APL invoice #LC201404 on or about June 1A,2014. The County Commission paicl APL

Sollurare $39,514.00 r,ia check l+294764 on or about June 17. 2014.

        31. At times during their conspiracy.            HASTIE and YEAGER. knor.vingly               caused

Mobile C'ounty govemment checks to be processecl and delivered by mail and commercial

delivery in the Southern District of'Alabama. Specificall,v.      o1r   ol   ab<lut Ma.v 23. 2014   HASTIE

and YtrAGER caused the County Commission to rnail a cireck payable to API- Softrn'are

Engineering in the approximirte amount of'$37,53I.25.

       In riiolation of Title 18. United States Clode. Section 1349.

                                COUNTS TWO THROUGH SIX
                                      18 U.S.C. $ r343
                                         Wire Fraud

       32.      'l'he Grand.h-rry realleges ancl incorporates numberecl paragraphs i*11 of this

Superseding Indictment as if   fully set forth herein.

       33.      From in or about Febnrary 2014 through in or about July 2014, in the Southern

District of Alabama, Southern Division" and     e.lser.vhere, the defenelants,



                                                   t0
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  1111
                                                                     of of
                                                                        2323



                               KIWIBERLY SVIITH IIASTIE and
                               RAMONA MCARDLE YEAGNR,

willfully and knor.vingly did execute and attempt to execute a schenrc and artifice to defraud

Mobile County by means of lalse and fraudr:lent pretenses, representations and            prornises,

knowing at the tirne that the pretenses, representations and promises \ /ere and q,ould be false

rvhen made. HASTIE and YEAGER talsified invoices and misrepresented to the County

Comntission services that political consultants provided          to the i,icense Cornnrission.
Unbeknorvnst    to the Couuty    Cornmission. ItrASTIE and YB,AGER instructed           a   political

consulting firm to   falsifi and alter their invoices and have them contain false   and misleading

statements. HASTIE and YEAGER disguised the true nature of services provided by the firrn

and disguised the true recipients of the services.   HASTIn and YEAGEI{ approved the           false

invoices, knr:wing that they r.vere I'alse and inaccurate. HASTIE and YEAGER submitted thlse

invoices to the County Clornnrission. which relied on the false and fraudulent representations in

the invnices and pnid the invoices.

       I'or the purpose of executing this scheme and artifice to defraud Mobile             Clounty,

HASTIE    and   YEACER     caused to be transmitted in interstate commerce, cerlain signs. signals,

and sounds by means of wire comnrnnication, to-u.it:

 Count Tlvo      ,t\n e-mail communication to crai.vlbrd on or about February 2l,2al4 thal was
                 transmitted in interstate commerce and concerned the payment of a political
                 consultins finn.
 Count Three     An e-mail communication to Crar.vfbrcl 0n 0r about March 24,2014 that was
                 transmitted in interstate cominerce and concerned the payment of a political
                 consuitins firm.
 Count F'our     An e-mail comnunication to Crarvford on or about April 21 ,2A74 that rvas
                 transmitted in interstate commerce and concerned the pavment of a political
                 consulting firrn.
Count Five       An e-mail communication to Crar.vford on or about April 23, 2014 that u'as
                 transmitted in interstate commerce and concerned the payment of a political

                                                l1
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  1212
                                                                     of of
                                                                        2323



                    consulting firm.

 Count Six         An e-mail communication to Crawford on or about .Tune 13, 20i4 that r.vas
                   transmittecl in interstate oommerce and concerned the payment of'a political
                    consr-rltinq   iirm.
                          "f
        In violation of        itle i 8, Ljnited States Code, Section 1343.

                                    COTJNTS SNVTN TfiRO{.]GH NINA
                                            18 U.S.C. $ 1341
                                               Mail Fraud

        34.      The Grand Jury realleges and incoqrorates numbered paragraphs 1-11 of this

Superseding Indictment as if fully set forth herein.

        35.      From in or about February 2014 through in or about July 2014" in the Southern

District of Alabarna, Southern Division, and elseq.here, the defendants,

                                     KIMIIERLY SNII'IH HASTII{i and
                                     RAMONA MCARDLS YEAGER,

willfully   ancl knou,'ingly devised and intended      to clevise a soheme and artiflce to defraucl Mobile

County by means of false and llaudulent pretenses. representations and promises. HASTIE and

YEAGER falsiflect invoices ancl misrepresented to the Countl' Comnrission                      sen   ices that

political consultants providecl to the License Commission. Unbeknownst to the Coturty

Commission, HASTIE and YEAGER instructed a political consulting firrn to falsif,v and alter

their invoices and have them contain l'alse and misleading statements. I{ASTIE and YEAGER

disguised the tnte nature of services providecl by the flrm and clisguiseci the true recipients olthe

services. FIAS'I'II and        YIIAG[fll   approved the false invoices, knor.r'ing that they u'ere false ancl

inaccurate. IIASTIE and YEAGER submitted l'alse invoices to the County Commission, which

relied on the false and fraudulent representations in the invoices and paid the invoices.




                                                       12
         Case
           Case
              1:15-cv-00204-KD-C
                1:14-cr-00291-KD Document
                                 Document 45
                                          79-1Filed
                                                 Filed
                                                     01/29/15
                                                       11/13/18Page
                                                                 Page
                                                                    1313
                                                                       of of
                                                                          2323



           For the purpose of executing such scheme ancl artiflce to defiaud and for obtaining

money and services, HASTIE and YEAGER caused Mobile County goverrunent checks to be

processecl a"nd delivered by     mail and commercial delivery service within the Souther"n District of

Alabama, to-wit:

 Count Seven          Clreck #293880 clated May 23,2014, payable to APL Softi.vare Engineering in
                      the amount of $37,531.25.
 C'.ount   Eight      Check #294764 dated .Tune 17, 2014, payable to API- Softu,are Engineering in
                      the amount of $39"514.00.
 Count Nine           Check # 295643 dated .Iuly i l, 2014, payable to .r\PL Sollware Engineering in
                      the amorurl of $37.412.50.

           In violation of Title 1 8, Unitecl States C'ode, Section 1341 .

                                 COT"INTS TEN T}trROTICH FITTEEN
                                          18 U.S.C. $ 19s1(a)
                            liobbs Act Hxtortion under Color of Official ltight

           36.      The Grand Jur,v realleges and incorpr:rates numbered paragraphs 1*11 of this

Superseding Indictnrent as ilt-ully sct farth herein.

           37.      From in or aboul December 2010 through in or abor:t February 2014, in the

Southem District of Alabama. Southern Division, and elsewhere, the defendant.

                                     KIMBERTY SMITI{ HASTIE.

did    l<norn'ingly obstruct, dela5,, and affect con'lmerce and         the rnovernent of- articles ancl

comrnodities in commerce by e.xtortion. HASTIE engaged in a course of threatening condr-rct to

obtain property fiom Cralvford r,l'ith lris consent.        l"lAs'tln knew that such property   u,as not

lar.vlully due HASTIE and her         ofiice. HASTIE also knerv that the propert;,'     rvas provided in

return for official acts under color of official right. HASTIE used her position of public office

lbl   personetl   benellt. She cultivated a culture ol'intimidation u,ithin the License Commission.

IIASTXil repeatedly threatencd to seek to ternrinate Crar,vford's employment. 't'hrough          threats
                                                      1a
                                                      l-)
         Case
           Case
              1:15-cv-00204-KD-C
                1:14-cr-00291-KD Document
                                 Document 45
                                          79-1Filed
                                                 Filed
                                                     01/29/15
                                                       11/13/18Page
                                                                 Page
                                                                    1414
                                                                       of of
                                                                          2323



and intimidation,      HASTIE coerced Crarvfbrd to purchase gifts fbr HASTIB        ancl fufther coerced

Crarvlbrd to pay HASTIE's quali$'ing fee to run for Revenue C)ommissioner. But for such

threats and intimiciaticln. Crar,l'forcl i.vould not have provided HASTIIT gifls and a payment. to-

r,vit:


  Count'Ien               On or about December 16" 2010. Crarvftrrd paid approximately $536.80 for
                           a42-inch Vizio LCD TV.
  Clount   llleven        On or about Decemtrer 9,2011. Crawford paid approximately Xl38l.49 fbr a
                          40-inch LCD 1'V.
  Count'fwelve            C)n crr about Deoember' 5,2A12" Crar.viord paid approxin'rately $505.98 tilr a
                          Kindle Fire and a 39-inch LCD TV.
 Count Thirteen           On or abor:t December 11.2A13, Crawftird paid approximately $153.99 {br
                          a Kinclle Fire.
 Counl l.ourteen          On or about Decenrber 11, 2013, Cran'ford paid approxirnately 5741.?7 for
                          tr 37-inch LED TV and an iPacl.
 Count Filteen            On nr about February 5, ?074, HASTIE deposited a $1,800.00 check
                          provided by Crawford into a BBVA Clompass Bank account ending in 2808.

           In violation of Title 18, lJnited States Code. Section 1951(a).

                                                 COUNT SIXTEEN
                                             18 LJ.S.C. $ 1001
                                   False Statement to a Fecleral Agency

           38.       The Grand Jury realleges aucl incorporates numbered paragraphs 1-11 of this

Superseding indictment as       if fully   set   fbrth herein.

           39.       On or about .luly 16, 2414" in the Southern District of Alabama.         Southern

l)ir.i sioir, the defbnclant,

                                     K{MBERI,Y SMITH HASTIE.

dicl knor,l'ingly ancl    willfully make a materially fblse, flctitious, and frauclulent statement   and

representation in a matter r,r'ithin the jurisdiction of the executive branch nf the Government of

the llnitecl Stiites. by stating      to    Special Agent Ketrick Kelley     of the Fecleral Bureau of
lnvestigatiou thart she did not instruct Crawford to bill for work not performed for the License
                                                           1A
                                                           IT
        Case
          Case
             1:15-cv-00204-KD-C
               1:14-cr-00291-KD Document
                                Document 45
                                         79-1Filed
                                                Filed
                                                    01/29/15
                                                      11/13/18Page
                                                                Page
                                                                   1515
                                                                      of of
                                                                         2323



Commission in order tcl cover the cost         of gilts   she tolcl Crar.viurcl to purchase fbr a License

Clommission Christrnas        party. HASTIE      made this staternent at the License Commission's

ofiices located at 3925-F Michael Boulevarcl. Mobile,                AL 36609. The statement            and

representation was false because" as        IIASTIE then and there kneu,, she did in         t'act instruct

Crar.r'forcl to   bill fbl work not performed as described above.

         In i,'iolation of Title 18, Unitecl States Code, Section 1001.

                                         COUNT SEVENTBTN
                                           18 U.S.C. $ 2721(a)
      Prohibited Release and LIse of Personal Infbrmation from State iMotor Vehicle Records

         40.        The Grand Jury realleges ancl incorporates numbered paragraphs 1*11 of tlris

Superseding Indictment as if full_v set lbrth herein.

         41.        In or abclut August TAn, in the Southern District of Alabama, Southern I)ivision,

and elser.vhere, the detbndant,

                                    KIMBERLY SMITH HASTIE.

knorvingly disclosecl aucl otherwise made available to persons and entities. both lanor,vn and

unknorvn to the Grand Jury, personal infbrmation. as defined            in   18 II.S.C. 5 2725{3), about

ir:dividuals obtained by the License Cornmission in connection with rnotol vehicle records. Such

disclosure and use r.vas not for a purpose authorized by 18 U.S.C. $ 2721(b). As clescribed

belou', IJASTIE orchestrated a scheme to disclose the e-rnail adclresses              of tviobile   Clount-v

resiclents, without their consent or prior knou,ledge, to a      political consulting firm fbr a political

ptupose. namely, to publicize her support for a mayoral candidate prior to Mobile's ma.voral

election held on cir about Ausust 27 " 2AB.




                                                    l5
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  1616
                                                                     of of
                                                                        2323



        42.      Per the l)river's Privacy Protection Act of'1994. the License Commission is

obligated to protect the privacy r:f personal information of individuals who transact with the

License Comtnission. IJnder the "Policies, Regulations. and Eligibility lLequirements" section of

its r,r'ebsite concerning online tag renervals, the License Cornmission notes:

       The Fecleral Driver's Privacy Protection Act of'1994 went into eflbct September
       1997. This law u,as enacted to protect the interest of individuals in their personal
       privacy by prohibiting the clisclosure and use of personal information contained in
       their motor vehicle registration and title records, except as authorized by such
       indivich-rals or by law. Personal inforraaticln is defined as "infbrmirtion that
       identilies a person, including an individual's social security number, name, and
       address." The Mobile County License flomrnission's number one concern is the
       security and privacy of your transactions. All requirements have lreen nrade to
       adclress your privacy concerns and provide secure service to you the taxtrrayer.

        43.     The License Clommission regularly acquires and stores the personal information

of Mobile County     resider:ts rvho transact u,ith the License Commissicln during the ordinary

course of business. Such i:ersonal information includes e-mail acldresses.

        44.     On or about Augusl 22,2013" HAS:I'IE, YEAGAR, ancl other inclividuals known

to the Grand Jury rnet with a License Ciommission employee at the License Commission.

HAS'I'IE    instr"ucted the employee   to e-mail everyone rryithin Mobile's cif, limits a statement

endorsing a Mobile mayoral candidate. The employee tcld HASTIE that such an e-mail u,ould

be improper, cautioning heL that since the email would originate fiom a License Commission

address the e-rnail's recipients wouid know that the e-mail came fi'om the License Commission.

Accordingly, HASTIE directed the ernployee              to   instead retrieve ancl clownloarl the e-mail

addresses   of Mobile Counly residents onto a data storage device cornmonly kno*,n             as a flash

drive. Feiiring retribution fTom HASTIE if he did not comply rvith her recluest, the           emplo.vee

searched the I-icense Comrrissiott's sen'er for all e-rnail addresses      of individuals within the citv


                                                  It)
        Case
          Case
             1:15-cv-00204-KD-C
               1:14-cr-00291-KD Document
                                Document 45
                                         79-1Filed
                                                Filed
                                                    01/29/15
                                                      11/13/18Page
                                                                Page
                                                                   1717
                                                                      of of
                                                                         2323



lim:its of Mobile. The ernployee retrieved approximately 30,853 e-mail addresses and placed

them onto a ilash drive. HASTIE wanted the infonnation on the tlash drive to be provided to

certain persons not entployed Lry the License Commission, namely, represenlatives of a politicnl

cr:rnsulting   firm uzorking fbr the aforemeniioned mayoral candidate. Per HASTIE's instructions.

the firm's representatives later receivecl the infirrmation on the flash clrive ancl gave the e-mail

addresses contained on the tlash drive, along r.i'ith         HASTIE's statement eirdcrsing the mayoral

candiclate,    to an individual r.vho maintained a website fbr the              candiclate   in order tirr   that

individual to send a mass e-mail to the residents of Mobile Clount-v.

        45.       On or about Ar"rgust 26" 2013, a clay before h4obile's mayoral election. the

individual rvho rnaintained the mayolal candidate's website sent a mass e-mail to the e-rnail

adciresses taken     from the infbrmation on the flash drive. The e-miril outlined HASTIE's

endorsement of the mayoral candidate and encouraged voters to rrote tbr the candidate. The e-

mail rvas sent "On Behalf of'Kim Hastie,"             r,r'as labeled   "A   Message   fiom Kim Hastie," and

contained a picture     of FIASTIE supporling the mayoral canclidate. The e-mail                  r,r,as sent at

FIASTIE's behest. rvithout the consent or prior knor.vledge of the Mobile Count.v residents n'ho

rxete the intended recipients of the e-rnail and ll'hose personal infonnation lvas, unbeknotvnst to

them, used to generate the e-mail.

        In violation of Title 18, Unitecl States L'ocle, Section 2721(a)(I).

                                            COLTNT SIGI{TEEN
                                                l8 Lr.s.c.   $ 371
                               Conspiracy to Defiaucl the United States

        46.       'fhe Grand Jury realleges ancl incorporates numbered paragraphs l-11 of'this

Supersecling Indictment as   if ftilly   set forth herein.
          Case
            Case
               1:15-cv-00204-KD-C
                 1:14-cr-00291-KD Document
                                  Document 45
                                           79-1Filed
                                                  Filed
                                                      01/29/15
                                                        11/13/18Page
                                                                  Page
                                                                     1818
                                                                        of of
                                                                           2323



          47.   From in or about August 2009 through in ot about.Tanuary 2015, in the Southern

District of Alabama, Southern Division, and elsewhere, the defendants,

                                  KIMBERLY SMITH HASTIE and
                                    JOHN MELVIN HASTIE JR.,

did willfuily, lcnowingly and unlar.vfull,v combine, conspire, confederate. and agree together with

each other and other persons. both known and unknown to the Grand Jury. to deliaud the Llnited

States.

                                      Obiective of the Conspirncy

          48.   'l'he objective of the conspiracy was to achieve personal firiancial gain through tax


evasion.

                                           Manner and Means

          49.   In pursuit of linancial gain. HASTIE and HASTIE JR. conspired to impede and

otrstruct the larvful government functions of the hrternal Revenue Service ("lRS") of the lJnited

States Department   of the Treasury ("Treasury Department") in the ascefiainrnent, computation,

assessntent. and collection   of income taxes. HASTIA and HASTIA JR. engaged in deceit, craft,

and triokery to defraud the Treasury Depailment. They conspired to conceal liom the IRS

approxirnately $58,632.66 in income that the-v received lrom brokering land transactions and

{iorn timber cutting and land clearing        ser"r,,ices. .As   part of their conspirac,v. HASTIE and

llASTIll JIt. filed fi'audulent   federal income tax returns ald fraudulently diverted and attempted

to dived income eamed by HASTIE JR.. to their daughter. all in an attempt to rlisguise            and

shie ld income fi'orn the IILS and   lower FIAST'Iti and HASltIl-tr JR.'s tax liabilities.

          50. As part of the conspiracy,          HASTIE also submitted two lblse Statenent of

Hconornic lnterests F'ornrs    to the Aiabama Hthics C]ommission (the "llthics flommission").

                                                    18
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  1919
                                                                     of of
                                                                        2323



H,,ISTIE sought to conceal $38,400.00 earned in 2009 and 2010 froln the Ethics Commission

and lrom the citizens of Mobile County. Per Ala. Code $ 36-25-14,                HASTlt,   nr.ust annually   file

a Statentent of Ecouomic Interests Fr:rm u,'hile seling as an elected public ofTicial. The fbrm

requires income iuformation about the declarant and the declarant's spolise. When filed, the

fbrm becomes a public record available fur review on the Ethics Commission's r.r,'ebsite. Section

9 of the form, entitled "Declaration of Reporting Person," states that the declarant sigirs the form

under oath:

        I have read and completecl this Statement of Economic Interests         Form anel do
        srveal"(or affirm) that the inforntation contained in said Statement of Hconornic
        Interests is true and corect. I fully unclerstand that anyone who violates the
        disclosure provisiotr of'this Act shall be sr-rbject to a fine of $10.00 a day'not to
        exceed $1.000 annually. I also understand that any attachments that I place with
        this form beconre a part of this public record.

                                                   0verf Acts

        51.       Prior to August 14,2009, HASTIE               .Ilt.   madc a verbal agreement tvi{lh J./,.,

whose name is known to the Crand Jury. J.Z. agreed to pay HASTIE JR" a f'ee of 2o/o of the

purchase price    of land that   .1.2. sought   to acqriire fi'om a third part1, in C'larke County, Alabama.



        52. On or about August 14, 2009, J.'1.. acquired the land for apptoximately
$1,920,000.00. HASTIE JR. asked LZ. ta pa,v HASTIE JR.'s fee, approxirnately $38,400.00.

w.hich .l.7,.|ater did in tra,'o installments. one check fbr $20,000.00 and one check for $1 8,400.00.

       53. On or about October 8, 2A09, J.Z. provided HASTIE JR. check #2337
addressed to HASTI A JR. in the amount of $20,000,00.

       54. On or about January 4, 2A10. J.Z. provided HASTIE JR. check #.2355
addressed to   HASTtrll JIt. in the amount of $l8.40ti.00.

                                                        T9
        Case
          Case
             1:15-cv-00204-KD-C
               1:14-cr-00291-KD Document
                                Document 45
                                         79-1Filed
                                                Filed
                                                    01/29/15
                                                      11/13/18Page
                                                                Page
                                                                   2020
                                                                      of of
                                                                         2323



        55.    On or about January 7,2070, HASTIE.IR. deposited check #2355 into account

#xxxxxx7945, s,4rich he jointly held with HASTIE at Regions Bank.

        56. On or about April         15,2010" HASTIE electronicall-v filed            a   Statement of

llconomic Interests Form fbr filing year 2009. Despite the fbrm's requirements that she disclose

all   income that she and her spouse received           in   2AA9, HAS'I'IE d:id mrt disclose the

aforementioned $20"000.00 income that she ancl ILdSTIE JR. received in 2009.

        57.    On or about June 2?. 201A. FIASTIE ancl HASTtrE JR., jointl.v filed a federal

incotne tax retutn and relateei schedules lbr the 2009 tax _v"ear. ln these disclosures, rvhich are

signec{ under penalty   of perjury" HASTIE and HASTIE JR. did not include the afbrementioned

$20.000.00 income that they received in 2009.

         58. On or about        April 27,2011. ItrAST'IE electronically filed a Statement of

Iconomic Interests Form lbr liling year 2010. Despite the form's requirements that she disclose

all   income that she and her spouse received           in   2A10, HASTIE clid not clisclose the

aforementioned $18,400.0C) income that she and ItrASTIE JR. received in 2010.

        59.    On or about   April I 8, 201 I, HASTI$   and   HASTIII Jtt.   elec,tronicall,v and jointl-v

filed a fecleral income tax return and related schedules for the 2010 tax year. In                  these

disclosures. rvhich are signed under penaity of perjury, HASTIE ancl HASTIE JR. did not

include the afbrerneirtionecl $18,400.00 income that the,v receited in 2010.

        60.    On or about August 6,2014. J.Z. provicled HAS'ITE and HASTIE Jll..'s claughter

clreck #3091. rvhich r.l'as acldressed to HASTIE JR.'s daughter in the amount of $10,000.00.

The check r,r'as delri:sited in trIASTIE and IIASTIE's daughter's joint Regions Bemk account fbr

services rendeled entirely by FIASTIE JR.



                                                2A
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  2121
                                                                     of of
                                                                        2323



        61.       On or about December 16,2014, HASTIE JR. proviclecl a copy of a letter written

by N.M..   r.r,hose nalne   is known to the Grand Jury, to HASTIE JR..'s employer. The letter

authclrized pa)'rnent b.v HASTIE .IR.'s employer        to HASTIE JR.'s    daughter   for   services

renclered errtirely by   HASTIE JR.

        62.       On or about Janualy 7,2015, J.Z. provided HASTIE JIL" check #3073. which

rvas acldressed   to I{ASTIE JR. in the amount of $5,000.00. T}re check inas deposited into

HAS'|IB and HASTIE JR.'s joint l{egions Bank account firr services          rendered entirely    b1,


HAST'IE JIT.

        63.       On or about January 7.2015, HAS:IIE JR. authorizecl a check request from

HASTIE JR.'s employer to pay his daughter $5,232.66 for selices renclered entirely by

HASTIE JR.

        64.     C)n   or about .lanuary 8, 2015, TIASTIE JR.'s employer provided HASTIE JR.

check #131 187, r.vhioh rvas addressed to HASTIE .IlL.'s daughter in the amount of $5,232.66 for

services rendered entirelv   bi'I-IASTIE JR.

        In vioiation of Title 18. ljnited States Code. Section 371.

                                      FORFEITURE NOTICI1

        65.     The allegations contained in Counts 1 through 15 and 17 through 18 of this

Superseding Indictrnerrt are her:eby r:ealleged and incorporated by reference for the purpose    of

alleging fbrfeitures pursuantto Title 18, lln:ited States Code. Section 981(aXlXC) and Title 28.

Unitecl States Code, Section 2461.

        66.     lJpon conviction of'the ofl-enses set forth in this SLrperseding inclictment, the

defendants.



                                                 ll
       Case
         Case
            1:15-cv-00204-KD-C
              1:14-cr-00291-KD Document
                               Document 45
                                        79-1Filed
                                               Filed
                                                   01/29/15
                                                     11/13/18Page
                                                               Page
                                                                  2222
                                                                     of of
                                                                        2323



                                  KINIBBRLY SIVIITH HASTIE,
                                RAMONA VICARDLE YEAGER, and
                                  JOHN MEI,VIN HASTIE ;IR.,

shall forf-eit to the lInited States of America, pursuant to Title 18, lJnited States Code,

981(aX1XC) and Title 28, Llnited States Cjode. Section 246I, any propefiy. real or personal, that

constitutes or is derived frora proceeds traceable tcl the oflbnse.

        67   .   If   any of the property described above" as a result of any act or omission of the

defendant:

                 a.       cannot be located upon the exeroise ofdue diligence;

                 b.       has been transfbrred or sold to, or deposited rvith, a third party;

                 c.       has been placed beyond the       jurisdiction of the courq

                 d.       has been substantially dirninished in value; or

                 e.       has been cr:rmrningled r,l4th other property rvhich cannot be divided
                          u.ithout difficulty,

the Llnited States of Arnerica shall be entitled to ibrl'eiture of substitute property pursuant to Title

21" Llnitcd States Code, Section 853(p), as incorporated          by'l'itle 28, Llnited   States Clode. Section

246r&\.

        All pursuant to 18 U.S.CI. $ 981(a)(1)(C) and 28 U.S.C,          $ 2461.




                                                  A   ]l{IlE   BIt.],,




                                                  FOREMAN LINITED STATES GRAND JLTRY
                                                  SOUTHERN DIS'TRICT OF ALABAMA


                                                      22
        Case
          Case
             1:15-cv-00204-KD-C
               1:14-cr-00291-KD Document
                                Document 45
                                         79-1Filed
                                                Filed
                                                    01/29/15
                                                      11/13/18Page
                                                                Page
                                                                   2323
                                                                      of of
                                                                         2323




I(i']NYHN I{.. BROWN
{INITED STATES ATTORNEY
By:


                                            JANIJARY 2015
                    'denkircher
                nited States Attorne,v

  /"n               .'tt'
  \.                ,'/                /
  /,.ur 4u                /urr,ct t   lL,
Assistant     lfiited   States   Attcrney

        ,'/


Assistant United States Attorney
Cllriel Crirninal Division
